             Case 1:19-cv-06888-ER Document 13 Filed 12/11/20 Page 1 of 1




SPIVAKLIPTONLLP
ATTORNEYS AT LAW                                                                        Lydia Sigelakis
                                                                                        lsigelakis@spivaklipton.com
                                                                                        1700 Broadway
                                                                                        New York, NY 10019
                                                                                        T 212.765.2100
                                                                                        C 646.763.2186
                                                                                        F 212.765.8954
                                                                                        spivaklipton.com
                                               December 11, 2020

  BY ECF
  The Honorable Edgardo Ramos
  United States District Judge
  U.S. District Court for the Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, New York 10007

  Re:    New York City District Council of Carpenters v. Industrial Urban Corp.
         Case No. 19-cv-6888 (ER)

  Dear Judge Ramos:

           This firm represents the Petitioner in the above-referenced matter, the New York City
  District Council of Carpenters. On December 4, 2020, pursuant to Your Honor’s Order dated
  November 20, 2020 (Dkt. No. 10), I filed a status report letter regarding the above referenced
  case. (Dkt. No. 11.) In that letter I indicated that by December 11, 2020, Petitioner intended to
  file for a default judgment in compliance with Rule 6 and Attachment A of Your Honor’s
  Individual Practices.

         I write now to respectfully request that Petitioner be permitted to have until December
  29, 2020 to file for default judgment.
                                                                       Plaintiff's deadline to move for default
                                                                       judgment is December 29, 2020. If Plaintiff
                                               Respectfully submitted, has not done so by then, Plaintiff must show
                                                                       cause by that same date why the Court
                                               /s/ Lydia Sigelakis     should not dismiss this case for failure to
                                                                       prosecute. See Fed. R. Civ. P. 41. The
                                               Lydia Sigelakis         Clerk of Court is respectfully directed to
                                                                       terminate the motion. Doc. 12.
  Cc by first class mail:
                                                                         So ordered.
         Industrial Urban Corp.
         833 Ewing Avenue
         Lyndhurst, NJ 07071                                                       12/11/2020
